Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 13,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00446-CV

          ROBERT JAMES BEAZLEY AND VEA ANN BILA, Appellants

                                            V.

                             CITY OF KEMAH, Appellee


                         On Appeal from County Court No. 3
                              Galveston County, Texas
                         Trial Court Cause No. CV-0065647


                     MEMORANDUM                        OPINION


       This is an appeal from a judgment signed February 6, 2012. On September 4,
2012, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.